Case: 18-15156    Date Filed: 11/15/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15156
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cr-00229-MSS-CPT-11



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

REMIGIO ADIRAN CHICUATE SANCHEZ,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 15, 2019)

Before JORDAN, BRANCH and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-15156       Date Filed: 11/15/2019       Page: 2 of 7


       Remigio Adiran Chicuate Sanchez appeals his total 120-month sentence of

imprisonment, imposed after he pled guilty to violations of the Maritime Drug Law

Enforcement Act (“MDLEA”), 46 U.S.C. § 75051 et seq. Specifically, he pled

guilty to conspiring to possess with intent to distribute five kilograms or more of

cocaine while on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. §§ 70503(a), 70506(a) & (b), and 21 U.S.C.

§ 960(b)(1)(B)(ii) (Count 2), and possessing with intent to distribute five kilograms

or more of cocaine while on board a vessel subject to the jurisdiction of the United

States, in violation of 46 U.S.C. §§ 70503(a), 70506(a), 21 U.S.C. 960(b)(1)(B)(ii),

and 18 U.S.C. § 2 (Count 3).

       On appeal, Sanchez argues the district court erred in finding that it could not,

pursuant to 18 U.S.C. § 3553(f)’s “safety valve” provision, sentence him below the

mandatory minimum 120-month sentence provided by his statutes of conviction.

He argues that, even though a panel of this Court held directly to the contrary in

United States v. Pertuz-Pertuz, 679 F.3d 1327, 1329 (11th Cir. 2012), defendants

like him, who have been convicted under the MDLEA, are eligible for safety-valve

relief. After review, 1 we affirm.




       1
          “When reviewing the denial of safety-valve relief, we review for clear error a district
court’s factual determinations.” United States v. Johnson, 375 F.3d 1300, 1301 (11th Cir. 2004).
“We review de novo the court’s legal interpretation of the statutes and sentencing guidelines.”
Id.
                                                2
               Case: 18-15156      Date Filed: 11/15/2019    Page: 3 of 7


      “The Maritime Drug Law Enforcement Act grants the United States

jurisdiction over ‘a vessel registered in a foreign nation if that nation has consented

or waived objection to the enforcement of United States law by the United

States,’ and it forbids individuals on such vessels from both ‘possess[ing] with

intent to . . . distribute . . . a controlled substance,’ and conspiring to do the same.”

United States v. Castillo, 899 F.3d 1208, 1212 (11th Cir. 2018), cert. denied, 139

S. Ct. 796 (2019) (alterations in original) (citing 46 U.S.C. §§ 70502(c)(1)(C),

70503(a) & 70506(b)). “First-time offenders are subject to a mandatory minimum

penalty of 10 years of imprisonment for a violation that ‘involv[es] . . . [five]

kilograms or more of a mixture or substance containing a detectable amount of

[cocaine].’” Id. (citing 21 U.S.C. § 960(b)(1)(B) & 46 U.S.C. § 70506(a)).

      For defendants convicted of certain controlled substances offenses “under”

Title 21, the safety-valve provision permits a court to impose a sentence without

regard to prescribed statutory minimums if the defendant meets certain eligibility

requirements. 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a) Of note, § 3553(f)

specifically mentions “offense[s] under . . . section 1010 . . . of the Controlled

Substances Import and Export Act,” which is codified at 21 U.S.C. § 960. 18

U.S.C. § 3553(f). A qualifying defendant may also receive a two-point reduction

in his base offense level under the Sentencing Guidelines. U.S.S.G.

§ 2D1.1(b)(18). The defendant has the burden to prove that he meets the eligibility


                                            3
              Case: 18-15156     Date Filed: 11/15/2019   Page: 4 of 7


requirements under § 3553(f) and U.S.S.G. § 5C1.2. See United States v. Cruz,

106 F.3d 1553, 1557 (11th Cir. 1997).

      As noted above, Sanchez argues on appeal that he is eligible for safety-valve

relief as to his MDLEA convictions. He bases this assertion on two premises:

(1) the text of both the MDLEA and § 3553(f) indicate that his MDLEA

convictions qualify as offenses “under” 21 U.S.C. § 960; and (2) legislative

history, including the recent enactment of the First Step Act of 2018, demonstrates

that Congress has long sought to ensure parity between sentences imposed for

drug-trafficking offenses committed in domestic waters and those committed in

international waters.

      Importantly, however, we have repeatedly held that defendants convicted

under the MDLEA are not eligible for “safety-valve” relief under § 3553(f).

Pertuz-Pertuz, 679 F.3d at 1329; Castillo, 899 F.3d at 1212–14; United States v.

Valois, 915 F.3d 717, 729 (11th Cir. 2019), petition for cert. filed, (U.S. May 13,

2019) (No. 18-9328). Moreover, our prior precedent rule provides that “a prior

panel’s holding is binding on all subsequent panels unless and until it is overruled

or undermined to the point of abrogation by the Supreme Court or by this [C]ourt

sitting en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      Thus, our prior decisions, which we are bound to follow, squarely foreclose

any argument that a defendant, like Sanchez, convicted under the MDLEA is


                                          4
              Case: 18-15156      Date Filed: 11/15/2019    Page: 5 of 7


eligible for safety-valve relief. See, e.g., Pertuz-Pertuz, 679 F.3d at 1329. We

decline Sanchez’s invitation for us to depart from our prior caselaw, as those

decisions have not been overruled or undermined to the point of abrogation by the

Supreme Court or by this Court sitting en banc. Archer, 531 F.3d at 1352.

      In any case, we reject Sanchez’s substantive arguments as to his eligibility

for safety-valve relief. As we noted in Pertuz-Pertuz, Sanchez’s contention that an

MDLEA offense was one that fell “under” 21 U.S.C. § 960 is without merit. This

is because the MDLEA refers to § 960 for penalty purposes only, and § 3553(f)

refers to an “offense under” § 960—not to one penalized under § 960:

      Although 46 U.S.C. § 70506(a) references section 960 as the penalty
      provision for violations of 46 U.S.C. § 70503, section 960 does not
      incorporate section 70503 by reference as an “offense under” section
      960. Therefore, the plain text of the statutes shows that convictions
      under Title 46 of the U.S. Code . . . entitle a defendant to no safety-valve
      sentencing relief.

679 F.3d at 1329 (emphasis added).

      We are similarly unpersuaded by Sanchez’s legislative-history arguments,

which include references to the First Step Act’s amendments to § 3553(f)’s safety-

valve provision. To the extent that Sanchez suggests that he can obtain relief

pursuant to those amendments, that contention also fails. The First Step Act of

2018, which was enacted on December 21, 2018, amended, among other things, 18

U.S.C. § 3553(f)’s safety-valve provision. First Step Act of 2018, Pub. L. No.

115-391, § 402(a), 132 Stat. 5194. As relevant here, that legislation expanded the

                                           5
              Case: 18-15156     Date Filed: 11/15/2019    Page: 6 of 7


reach of the safety valve by permitting those defendants convicted of MDLEA

offenses to take advantage of it, provided they can satisfy its other requirements.

Id. However, the Act provides that the aforementioned amendment “shall apply

only to a conviction entered on or after the date of the enactment of the Act.” Id.

§ 402(b). In other words, this provision of the First Step Act does not apply

retroactively. Sanchez’s convictions—which were entered on November 30,

2018—predated the enactment of the First Step Act, and he therefore is ineligible

for relief under the pertinent amendment. See First Step Act of 2018, Pub. L. No.

115-391, § 402(b), 132 Stat. 5194.

      For the reasons stated above, Sanchez has not demonstrated that the district

court erred in refusing to grant him safety-valve relief, and we affirm his total 120-

month sentence.

      AFFIRMED.




                                          6
              Case: 18-15156     Date Filed: 11/15/2019   Page: 7 of 7


JORDAN, Circuit Judge, concurring in the judgment:

      I concur in the judgment because we are bound by circuit precedent to reject

Mr. Sanchez’s claim of eligibility to safety-valve relief under the former version of

18 U.S.C. § 3553(f). See, e.g., United States v. Pertuz-Pertuz, 679 F.3d 1327,

1329 (11th Cir. 2012). If we were writing on a blank slate, however, I would

follow the D.C. Circuit’s opinion in United States v. Mosquera-Murrillo, 902 F.3d

285, 292-95 (D.D. Cir. 2018), and conclude that MDLEA defendants like Mr.

Sanchez are indeed eligible for safety-valve relief.




                                          7